DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 2 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power transmission system enabling bidirectional energy flow, the system comprising: a device resonator mounted to a vehicle, the device resonator capable of (i) receiving first power wirelessly from a first source resonator of a first source via a first electromagnetic field generated by the first source resonator to provide the first power to an energy storage device of the vehicle and (ii) transferring second power wirelessly to a second source resonator via a second electromagnetic field generated by the device resonator to provide the second power to a second source; and power and control circuitry coupled to the device resonator to control a direction of flow of the first power or the second power, including a first direction of flow via the first electromagnetic field during a first time period and a second direction of flow via the second electromagnetic field during a second time period, the power and control circuitry comprising a processor configured to monitor a state of the power and control circuitry corresponding to the direction of flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836